In an action brought under Section 7049 (4962), C. G. L., by the father against Miami Dairy Farms, Inc., for the wrongful death of his minor son, aged ten years, damages were claimed for loss of the son's services to the father and for mental pain and suffering of the two parents. The jury returned a verdict for $1,000.00 damages.
On motion of the plaintiff father, the court granted a new trial on the ground that the damages awarded in the verdict were inadequate. The defendant took writ of error under the statute, Sec. 4615 (2905), C. G. L. *Page 165 
The order granting a new trial is affirmed on the authority of DeVane v. Bauman, 82 Fla. 346, 90 So. 192, which was cited by the trial judge in his order. See also Miami Dairy Farms, Inc., v. Tinsley as Administrator, filed this day.
The amount of the recovery should be reasonable recompense for parental mental pain and suffering and the value at the date of the trial of fair compensation for services which in reasonable probability the child would have rendered to the parents during the period from the wrongful death to the date when the child would have become twenty-one years of age.
Affirmed.
BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.